CAVENDISH FUTURES FUND LLC
C/O SYDLING FUTURES MANAGEMENT LLC
1285 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10019
June 30, 2016
UBS Financial Services Inc.
1285 Avenue of the Americas
New York, New York 10019
Re:          Appointment as Selling Agent – Amended Terms
Ladies and Gentlemen:
We refer to that certain letter dated October 8, 2012 (the “Initial Letter”)
appointing UBS Financial Services Inc. (“UBS FS”) as selling agent to Cavendish
Futures Fund LLC, a limited liability company organized under the laws of the
State of Delaware (the “Fund”).  The purpose of this letter is to amend the
terms of the Initial Letter to provide for the payment of a selling agent fee to
UBS FS.  This letter (the “Selling Agreement”) shall supersede the Initial
Letter.  The Fund and UBS FS agree as follows:
1.          Offering.
The Fund proposes to continue to issue and to sell units of limited liability
company interest in the Fund (“Units”) in accordance with its Private Placement
Offering Memorandum and Disclosure Document, as amended from time to time (the
“Memorandum”).
2.          Sale and Placement of Units.
(a)          Subject to the terms and conditions set forth herein, the Fund
hereby appoints UBS FS as its non-exclusive selling agent in connection with the
sale and placement of Units.  Subject to the performance in all material
respects by the Fund of its obligations hereunder, and to the completeness and
accuracy in all material respects of all of the representations and warranties
of the Fund contained herein, UBS FS hereby accepts such agency and agrees on
the terms and conditions herein set forth to accept the authority to seek
qualified applicants for Units and to use all reasonable efforts to assist the
Fund in obtaining performance by each applicant.  UBS FS shall not have any
liability to the Fund in the event that any applicant fails to consummate the
purchase of Units.  This provision grants UBS FS authority, in its discretion,
and does not imply any obligation to place Units or to seek to place Units.
(b)          The offers and sales of Units are to be effected pursuant to the
exemption from the registration requirements of the Securities Act of 1933, as
 
1

--------------------------------------------------------------------------------

amended (the “Securities Act”), pursuant to Section 4(2) and under Regulation D
thereof (“Regulation D”).  Both UBS FS and the Fund have established the
following procedures in connection with the offer and sale of Units and agree
that neither will make offers or sales of any Units except in compliance with
such procedures:
(i)          Offers and sales of Units will be made only in compliance with
Regulation D and only to investors that are reasonably believed to qualify as
“accredited investors,” as defined in Rule 501(a) under the Securities Act.
(ii)          Without the consent of Sydling Futures Management LLC (the
“Trading Manager”), no sale of Units to any one investor will be for less than
the minimum denominations as may be specified in the Memorandum or as the Fund
shall advise UBS FS.
(iii)          No offer or sale of any Units shall be made in any state or
jurisdiction, or to any prospective investor located in any state or
jurisdiction, where such Units have not been registered or qualified for offer
and sale under applicable state securities laws unless such Units are exempt
from the registration or qualification requirements of such laws.
(c)          UBS FS is authorized to furnish to prospective purchasers only such
information concerning the Fund and the offering as may be contained in the
Memorandum or any written supplement thereto, and such other materials as UBS FS
has prepared and which comply with applicable laws and regulations.
3.          Subscriptions.
(a)          The Offering Period will continue until the Trading Manager
terminates it (the “Continuous Offering”).  Units or partial Units will be sold
at Net Asset Value per Unit as of the last day of each month, provided that the
Trading Manager may determine to offer no Units in a particular month.  Subject
to the performance by the Trading Manager of all of its obligations to be
performed under this Selling Agreement and to the completeness and accuracy of
all material representations and warranties of the Trading Manager contained in
this Selling Agreement, UBS FS hereby accepts such agency.
(b)          All applications for Units and payments by applicants for Units
shall be made pursuant to the terms and conditions set forth in the Memorandum
and the Fund’s investor application and subscription agreements.
(c)          All payments received by UBS FS in respect of the Fund’s investor
application and subscription agreements relating to the Fund shall be handled by
UBS FS in accordance with the terms of such investor application and
subscription agreements.
2

--------------------------------------------------------------------------------

(d)          During the Continuous Offering, closings may be held as of the last
business day of each month (“Monthly Closings”) for each month the Trading
Manager accepts subscriptions.
(e)          A separate escrow account has been opened at Bank of New York
Mellon, New York, New York (the “Escrow Agent”) and will be maintained for all
funds received from subscribers for Units.  All payments received from persons
desiring to purchase Units will be deposited in such account and held in
accordance with the terms of the Escrow Agreement entered into with the Escrow
Agent.
4.          Representations, Warranties and Covenants of the Fund and the
Trading Manager.
The Fund and the Trading Manager jointly and severally represent and warrant to
UBS FS, for its benefit, and for the benefit of the purchasers of the Units sold
by UBS FS that:
(a)          They will deliver to UBS FS such number of copies of the Memorandum
as UBS FS may reasonably request, regardless of whether the Units are offered
solely to “accredited investors” as defined in Rule 501(a) of Regulation D. 
They will not make any amendment or supplement to the Memorandum until they have
given UBS FS a copy thereof and reasonable notice of the same, and no such
amendment or supplement, if material, will be made if UBS FS reasonably object
thereto.
(b)          The Memorandum complies with Rule 502(b)(2) of Regulation D and the
information to be made available or furnished to each purchaser of a Unit
pursuant to Section 4(j) hereof or otherwise will be sufficient to comply with
Rule 502(b)(2)(iv) and 502(b)(2)(v) of Regulation D.
(c)          All action required under the Fund’s limited liability company
agreement (the “LLC Agreement”) or otherwise to be taken by the Trading Manager
before the subscription for and sale of the Units to subscribers therefor has
been taken, or before the Monthly Closing dates will have been taken, and upon
(i) payment of the consideration therefor specified in the Fund’s investor
application and subscription agreement, (ii) acceptance by the Trading Manager
of each subscriber acceptable to the Trading Manager, and (iii) the payment of
any required filing fee, the subscribers will become members of the Fund
(“Members”) entitled to all the rights of Members under the LLC Agreement and
the Delaware Limited Liability Company Act.  The Units, when sold and paid for
as contemplated by the Memorandum, will represent validly authorized and duly
issued limited liability company interests in the Fund and will conform to all
statements relating thereto contained in the Memorandum, including the LLC
Agreement.  The Trading Manager shall maintain records required of a registered
commodity pool operator pursuant to the rules of each of the Commodity Futures
Trading Commission and the National Futures Association.
3

--------------------------------------------------------------------------------

(d)          The Fund has been duly formed and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware with
all requisite power and authority, all necessary authorizations, approvals,
orders, licenses, certificates and permits of and from all governmental
regulatory officials and bodies, and all necessary rights, licenses and permits
from other parties to conduct its business as described in the Memorandum.
(e)          The issue and sale of Units and the execution, delivery and
performance of the Fund’s obligations under the Memorandum will not result in
the violation of any applicable law.
(f)          This Selling Agreement has been duly authorized, executed and
delivered by the Fund and, assuming UBS FS’ execution hereof, will constitute a
valid and binding agreement of the Fund.
(g)          All materials to be given to any potential investor in connection
with the offering or placement of Units (all such materials, together with the
Memorandum, being referred to herein as the “Offering Material”) will be, as of
each Monthly Closing, true, complete and correct in all material respects and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which they were made.  The Trading Manager agrees to advise UBS FS immediately
of the occurrence of any event or other change which results in the Offering
Material containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made.  The Fund recognizes and confirms that UBS FS (i) will be
using and relying primarily on the information in the Offering Material and
information available from generally recognized public sources in performing the
services contemplated hereunder without having independently verified the same,
(ii) do not assume responsibility for the accuracy or completeness of such
information or of the Offering Material and (iii) will not make any appraisal of
any assets of the Fund.
(h)          The Fund will apply the proceeds from the sale of the Units for the
purposes set forth under “Use of Proceeds” in the Memorandum in substantially
the amounts and in the manner indicated thereunder.
(i)          None of the Fund, the Trading Manager nor any person directly or
indirectly affiliated with any of them is or will be engaged, as a general
partner, sponsor or otherwise (i) in the organization or management of any
partnership, fund or other entity, in a manner or under circumstances which, in
the opinion of their counsel, will jeopardize the status of the offering of the
Units as an exempted transaction under the Securities Act or under the laws of
any state in which it is represented by them that the offering may be made, or
(ii) in any offering of securities which, when integrated with the offering of
the Units in the manner prescribed by Rule 501(a) of Regulation D
 
4

--------------------------------------------------------------------------------

and SEC Release No. 33‑4552 (Nov. 6, 1962) will jeopardize the status of the
offering of the Units as an exempted transaction under Regulation D.
(j)          Subject to Section 13 hereof, at all times during the Continuous
Offering, the Fund and the Trading Manager will (i) make available to each
potential purchaser such information (in addition to that contained in the
Memorandum) concerning themselves, the offering and any other relevant matters,
as they possess or can acquire without unreasonable effort or expense, and (ii)
provide to each potential purchaser the opportunity to ask questions of, and
receive answers from, them concerning the terms and conditions of the offering
and the business of the Fund and to obtain any other additional information, to
the extent they possess the same or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of the information furnished to the
potential purchaser.
(k)          The Trading Manager will provide to each purchaser, if required,
the information described in and required to be delivered by Rule 502(b)(2)(iii)
and 502(b)(2)(iv).
(l)          Within 15 days of receiving copies from UBS FS of information
indicating that subscribers meet the suitability standards, the Trading Manager
will approve or reject the subscriptions and notify UBS FS of the same.
(m)          The Trading Manager shall file a Form D with the Securities and
Exchange Commission pursuant to Rule 503 under Regulation D in a timely manner
with respect to all subscriptions accepted by the Trading Manager.  The Trading
Manager shall comply with any filing requirement imposed by the laws of any
state or jurisdiction in which sales are made.  The Trading Manager shall
furnish UBS FS and its counsel with copies of all filings made on Form D
pursuant hereto.
(n)          The Trading Manager shall notify UBS FS within a reasonable period
of time if it engages an additional selling agent for the Fund.
5.          Additional Covenants of the Fund.
The Fund covenants and agrees with UBS FS as follows:
(a)          UBS FS and its counsel shall be furnished with such documents and
opinions as UBS FS and its counsel may require from time to time for the purpose
of enabling UBS FS or them to pass upon the issuance and sale of Units as herein
contemplated and related proceedings, or to evidence the accuracy of any of the
representations and warranties, or the fulfillment of any of the conditions
herein contained; and all proceedings taken by the Fund and in connection with
the issuance and sale of Units as herein contemplated shall be satisfactory in
form and substance to UBS FS and its counsel.
5

--------------------------------------------------------------------------------

(b)          If, at any time after the commencement of the offering of Units and
prior to its termination, an event occurs which in the opinion of counsel to the
Fund materially affects the Fund and which should be set forth in an amendment
or supplement to the Memorandum in order to make the statements therein not
misleading in light of the circumstances in which they are made, the Trading
Manager will notify UBS FS as promptly as practical of the occurrence of such
event and prepare and furnish to UBS FS copies of an amendment or supplement to
the Memorandum, in such reasonable quantities as UBS FS may request.
6.          Representations and Warranties of the Selling Agent.
UBS FS represent and warrant that:
(a)          UBS FS is duly authorized to enter into and perform, and has duly
executed and delivered, this Selling Agreement and, assuming the Fund’s
execution hereof, this Selling Agreement will constitute a valid and binding
agreement on UBS FS.
(b)          UBS FS has and will maintain all licenses and registrations
necessary under applicable law and regulations to provide the services required
to be provided by UBS FS hereunder.
(c)          UBS FS has not and will not solicit any offer to buy or offer to
sell Units in any manner which would be inconsistent with applicable laws and
regulations, or with the procedures for solicitations contemplated by the
Memorandum or by any form of general solicitation or advertising, including, but
not limited to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or conduct any seminar or meeting whose attendees have been
invited by any general solicitation or advertising or by any other form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D.
(d)          Where required by applicable state law or regulation, UBS FS will
initiate contact with a prospective offeree only after determining that the
suitability and sophistication standards described in the Memorandum are likely
to be satisfied with respect to such prospective offeree and, where applicable,
only after having obtained an executed investor application and subscription
agreement.
(e)          UBS FS will make offers to sell Units to, or solicit offers to
subscribe for Units from, persons in only those states or other jurisdictions
where the Trading Manager has either qualified or registered the offering for
sale or where the Trading Manager has determined that an exemption from such
qualification or registration is available under the applicable securities or
“blue sky” laws of such states or other jurisdictions.  UBS FS will not offer or
sell Units to any person unless, immediately before making such offers or sales,
UBS FS reasonably believes such person (i) would be able to represent that such
person is acquiring the Units for such person’s
 
6

--------------------------------------------------------------------------------

own account as principal for investment and not with a view to resale or
distribution, (ii) qualifies as an accredited investor under Rule 501 of
Regulation D (unless otherwise permitted by the Trading Manager) and (iii) meets
such other suitability standards as are specified in the Memorandum under the
caption “Who May Invest” and the other conditions contained in the Fund’s
investor application and subscription agreement.
(f)          UBS FS will not offer the Units for sale to, or solicit any offers
to subscribe for the Units from, any offeree who resides in a state whose
securities or “blue sky” laws require offerees to meet specified qualifications
unless such offeree meets such qualifications or which laws require offerees to
receive disclosure documents until UBS FS has delivered (or directed the Trading
Manager to deliver) the Memorandum, the LLC Agreement, and any other agreement
or document that may be attached as an exhibit or appendix referred to in and
distributed with the Memorandum or any other information provided by the Trading
Manager which is required to be delivered to purchasers pursuant to Rule
502(b)(2) of Regulation D to such offeree, and within a reasonable time prior to
the Monthly Closing UBS FS shall deliver (or cause the Trading Manager to
deliver) all such documents to all persons who are to purchase the Units, to the
extent they have not theretofore received such documents.  In connection with
the offering, UBS FS will not represent to any person acquiring Units any
material facts relating to the offering unless such facts are contained in the
Memorandum or have been provided to UBS FS in writing by the Trading Manager.
(g)          UBS FS will maintain a record of all information obtained by UBS FS
indicating that subscribers for Units placed by UBS FS meet the suitability
standards referred to in Section 6(e) hereof.  The Trading Manager, in its sole
discretion, will approve or reject the subscriptions and notify UBS FS of the
same.
(h)          UBS FS is a member in good standing of the Financial Industry
Regulatory Authority, Inc.
(i)          UBS FS is in compliance with applicable anti-money laundering laws
(including the USA PATRIOT Act) and related regulations and shall be responsible
for compliance with such laws and regulations with respect to purchasers of
Units.
(j)          UBS FS acknowledges that, in its sole discretion, the Trading
Manager may in the future engage additional selling agents for the Fund. 
Compensation of any additional selling agents shall be determined by the Trading
Manager in its sole discretion.
(k)          UBS FS will furnish each applicant for Units, identified either by
UBS FS or the Fund, a copy of the Memorandum and the Fund’s investor application
and subscription agreement.
7

--------------------------------------------------------------------------------

7.          Compensation of Selling Agent.
(a)          For its services under this Selling Agreement UBS FS shall receive
a fee, payable monthly, equal to an annual rate of 3.50% of the adjusted net
assets of the Fund attributable to Units sold by UBS FS (computed monthly by
multiplying the adjusted net assets of the Fund attributable to Units sold by
UBS FS, by 3.50% and dividing the result thereof by 12) (the “ongoing selling
agent fee”).  Adjusted net assets are month-end Net Assets (as defined in the
Fund’s LLC operating agreement), increased by the current month’s management
fee, ongoing selling agent fee, incentive fee accrual and other expenses and any
redemptions or distributions as of the end of such month.
(b)          Except as may otherwise be agreed to by the Fund, UBS FS shall be
responsible for the payment of all costs and expenses incurred by UBS FS in
connection with the performance of its obligations under this Selling Agreement.
(c)          The Fund acknowledges that UBS FS intends to compensate its
properly registered financial advisors and account executives for their ongoing
servicing of clients with whom they have placed Units in the Fund.
8.          Indemnification and Contribution.
The Fund agrees to the indemnification provisions attached hereto as Appendix A,
which are incorporated herein by reference.   Under no circumstances shall the
Trading Manager or any affiliate or sub agent thereto be liable for any
indirect, circumstantial or special damages.
9.          Representations and Indemnities to Survive Delivery.
The agreements, representations, warranties, indemnities and other statements of
the parties and their officers set forth in or made pursuant to this Selling
Agreement will remain in full force and effect, regardless of (a) any
termination of this Selling Agreement or (b) any investigation made by or on
behalf of UBS FS, or the Fund, any members, directors or officers of any payment
of Units hereunder.  The provisions of this Section 9 shall survive the
termination or cancellation of this Selling Agreement.
10.          Effective Date and Term of Agreement.
This Selling Agreement shall become effective for all purposes as of June 30,
2016.
11.          Termination.
Either party may terminate this Selling Agreement without cause by written
notice to the other on not less than 30 days notice, or, if there has been a
material breach of any condition, warranty, representation or other term of this
Selling Agreement by the other, by written notice to such other at any time.
8

--------------------------------------------------------------------------------

12.          Delegation of Powers.
UBS FS shall be entitled to delegate all or any of its duties, functions or
powers under this Selling Agreement to another person as sub-agent.  However,
UBS FS shall be solely responsible for the acts and omissions of any such
sub-agent and for the payment of any remuneration to such sub-agent.
13.          Confidentiality.
Each party shall keep confidential any non-public information in respect of the
Members and any confidential information relating to the business of each other
party to this Selling Agreement.
14.          Notices and Authority to Act.
All communications required to be given pursuant to this Selling Agreement shall
be in writing and, if sent to UBS FS Inc., will be mailed, delivered or
transmitted by facsimile and confirmed to UBS FS Inc. at:
UBS Financial Services Inc.
1285 Avenue of the Americas
New York, New York 10019
Attention:  Daryl Dewbrey
Email: daryl.dewbrey@ubs.com with a copy to AILegal@ubs.com
or if sent to the Trading Manager, will be mailed, delivered or telegraphed and
confirmed to the Trading Manager at:
Sydling Futures Management LLC
1285 Avenue of the Americas - 13th Floor
New York, New York  10019
Attention:  Daryl Dewbrey
Email: daryl.dewbrey@ubs.com
or at such other address as may be provided in writing by the parties.
15.          Miscellaneous.
(a)          This Selling Agreement may be executed in counterparts, each of
which when so executed and delivered shall constitute one and the same
instrument.  This Selling Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns and no other
person shall have any right or obligation hereunder.
9

--------------------------------------------------------------------------------

(b)          This Selling Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof and neither this Selling
Agreement nor any term hereof may be changed, waived, discharged or terminated
except by an instrument in writing signed by the party against whom enforcement
of the change, waiver, discharge or termination is sought.  The headings in this
Selling Agreement are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.
16.          Governing Law.
THIS SELLING AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS
THEREOF.
ANY ACTION OR PROCEEDING BASED HEREON, OR ARISING OUT OF YOUR ENGAGEMENT
HEREUNDER, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED UPON OR ARISING OUT OF THIS SELLING AGREEMENT AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE CITY AND COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH ACTION OR PROCEEDING
AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH ACTION OR PROCEEDING.  EACH PARTY HERETO ALSO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
If the foregoing correctly sets forth the Fund’s understanding with UBS FS,
please indicate acceptance in the space provided below whereupon this letter
will form a valid and binding contract among the signers in accordance with its
terms.

 
Very truly yours,
                 
Cavendish Futures Fund LLC
 

 
10

--------------------------------------------------------------------------------

 
By:
Sydling Futures Management LLC
   
(Trading Manager)
 
   
By:
/s/ Jerry Pascucci                           
     
Jerry Pascucci
     
President and Director





Agreed to and accepted:


UBS Financial Services Inc.






By:
/s/ Jerry Pascucci                               
 
Name: Jerry Pascucci
 
Title: Managing Director

11

--------------------------------------------------------------------------------

APPENDIX A
In connection with the engagement of UBS FS Inc. (“UBSFS”) to advise and assist
the Fund with the matters set forth in this Selling Agreement, the Fund hereby
agrees to indemnify and hold harmless UBSFS, its affiliated companies, and each
of UBSFS’ and such affiliated companies’ respective officers, directors, agents,
employees and controlling persons (within the meaning of each of Section 20 of
the Securities Exchange Act of 1934 and Section 15 of the Securities Act of
1933) (each of the foregoing, including UBSFS, being hereinafter referred to as
an “Indemnified Person”) to the fullest extent permitted by law from and against
any and all losses, claims, damages, expenses (including reasonable fees,
disbursements and other charges of counsel), actions (including actions brought
by the Fund or the Fund’s equity holders or derivative actions brought by any
person claiming through the Fund or in the Fund’s name), proceedings,
arbitrations or investigations (whether formal or informal), or threats thereof
(all of the foregoing being hereinafter referred to as “Liabilities”), based
upon, relating to or arising out of such engagement or any Indemnified Person’s
role therein; provided, however, that the Fund shall not be liable under this
paragraph:  (a) for any amount paid in settlement of claims without the Fund’s
consent, unless the Fund’s consent is unreasonably withheld, or (b) to the
extent that it is finally judicially determined, or expressly stated in an
arbitration award, that such Liabilities resulted primarily from the willful
misconduct or gross negligence of the Indemnified Person seeking
indemnification.  If multiple claims are brought against any Indemnified Person
in an arbitration or other proceeding and at least one such claim is based upon,
relates to or arises out of the engagement of UBSFS by the Fund or any
Indemnified Person’s role therein, the Fund agrees that any award, judgment and
other Liabilities resulting therefrom shall be deemed conclusively to be based
on, relate to or arise out of the engagement of UBSFS by the Fund or any
Indemnified Person’s role therein, except to the extent that such award or
judgment expressly states that the award or judgment, or any portion thereof, is
based solely upon, relates to or arises out of other matters for which
indemnification is not available hereunder.  In connection with the Fund’s
obligation to indemnify for expenses as set forth above, the Fund further agrees
to reimburse each Indemnified Person for all such expenses (including reasonable
fees, disbursements and other charges of counsel) as they are incurred by such
Indemnified Person; provided, however, that if an Indemnified Person is
reimbursed hereunder for any expenses, the amount so paid shall be refunded if
and to the extent it is finally judicially determined, or expressly stated in an
arbitration award, that the Liabilities in question resulted primarily from the
willful misconduct or gross negligence of such Indemnified Person.  The Fund
hereby also agrees that neither UBSFS nor any other Indemnified Person shall
have any liability to the Fund (or anyone claiming through the Fund or in the
Fund’s name) in connection with UBSFS’ engagement by the Fund except to the
extent that such Indemnified Person has engaged in willful misconduct or been
grossly negligent.
Promptly after UBSFS receives notice of the commencement of any action or other
proceeding in respect of which indemnification or reimbursement may be sought
hereunder, UBSFS will notify the Fund
 
A-1

--------------------------------------------------------------------------------

thereof; but the omission so to notify the Fund  shall not relieve the Fund from
any obligation hereunder unless, and only to the extent that, such omission
results in the Fund’s forfeiture of substantive rights or defenses.  If any such
action or other proceeding shall be brought against any Indemnified Person, the
Fund shall, upon written notice given reasonably promptly following notice by an
Indemnified Person to the Fund of such action or proceeding, be entitled to
assume the defense thereof at the Fund’s expense with counsel chosen by notice
by an Indemnified Person and reasonably satisfactory to such Indemnified Person;
provided, however, that any Indemnified Person may at its own expense retain
separate counsel to participate in such defense.  Notwithstanding the foregoing,
such Indemnified Person shall have the right to employ separate counsel at the
Fund’s expense and to control its own defense of such action or proceeding if,
in the reasonable opinion of counsel to such Indemnified Person, (a) there are
or may be legal defenses available to such Indemnified Person or to other
Indemnified Persons that are different from or additional to those available to
the Fund, or (b) a difference of position or potential difference of position
exists between the Fund and such Indemnified Person that would make such
separate representation advisable; provided, however, that in no event shall the
Fund be required to pay fees and expenses under this indemnity for more than one
firm of attorneys (in addition to local counsel) in any jurisdiction in any one
legal action or group of related legal actions.  The Fund agrees that the Fund
will not, without the prior written consent of UBSFS, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated by UBSFS’ engagement (whether
or not any Indemnified Person is a party thereto) unless such settlement,
compromise or consent includes an unconditional release of UBSFS and each other
Indemnified Person from all liability arising or that may arise out of such
claim, action or proceeding.
If the indemnification of an Indemnified Person provided for hereunder is
finally judicially determined by a court of competent jurisdiction to be
unenforceable, then the Fund agrees, in lieu of indemnifying such Indemnified
Person, to contribute to the amount paid or payable by such Indemnified Person
as a result of such Liabilities in such proportion as is appropriate to reflect
the “relative benefits received or sought to be received by the Fund on the one
hand and by UBSFS on the other” (as defined in the last sentence of this
paragraph).  If the allocation provided in the preceding sentence is not
permitted by applicable law, then the Fund agrees to contribute to the amount
paid or payable by such Indemnified Person as a result of such Liabilities in
such proportion as is appropriate to reflect not only the relative benefits
referred to in such preceding sentence but also the relative fault of the Fund
and of such Indemnified Person.  Notwithstanding the foregoing, in no event
shall the aggregate amount required to be contributed by all Indemnified Persons
taking into account the Fund’s contributions as described above exceed the
amount of the fee actually received by the Trading Manager.  The relative
benefits received or sought to be received by the Fund on the one hand and by
UBSFS on the other shall be deemed to be in the same proportion as (a) the total
value of the Units sold by the Fund bears to (b) the fee paid to the Trading
Manager.
A-2

--------------------------------------------------------------------------------

The rights accorded to Indemnified Persons hereunder shall be in addition to any
rights that any Indemnified Person may have at common law, by separate agreement
or otherwise.  If there is more than one indemnitor hereunder, each indemnifying
person agrees that its liabilities hereunder shall be joint and several.  Each
Indemnified Person is an intended beneficiary hereunder.
A-3